Citation Nr: 1219855	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  11-01 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Counsel






INTRODUCTION

The Veteran served on active duty from March 1955 to March 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and June 2010 rating decisions of the Fargo, North Dakota, Medical and Regional Office Center of the Department of Veterans Affairs (VA).

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is being REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Service treatment records are negative for complaints of, treatment for, or findings of a back disability.  The Veteran was discharged from active duty in March 1959.  

According to post-service medical records, in November 2000 while working as an electrician, the Veteran slipped on ice.  He sought treatment for low back pain.  Initial pertinent diagnoses included impressions of lumbar back pain with right sciatica (in November 2000); low back pain with right sacroiliac pain, severe central canal stenosis at L4-L5 and L5-S1 and subarticular recess stenosis at both levels, and degenerative changes (in December 2000); and lumbosacral spinal stenosis, significant central and right lateral recess or subarticular stenosis at the L4-L5 and L5-S1 levels (possibly with some radiculitis at least involving the involving the lower lumbar nerve roots), mechanical low back pain syndrome secondary to the right sacroiliac joint dysfunction with posterior rotation of the right ilium, and right L5 radiculopathy (in January 2001).  The Veteran's current low back problems have been described as degenerative changes of his lower lumbosacral spine.  
Throughout the appeal, the Veteran has asserted that he injured his lower back when he slipped on a metal deck during his period of active service and that he has experienced longstanding back pain.  He further asserts that the post-service intervening injury that he sustained to his back when he fell on ice in November 2000 exacerbated the pre-existing back condition that he had as a result of his slip-and-fall service.  

Although the Veteran's service treatment records do not document a back injury, the Veteran is competent to testify that he fell and injured his back during service and that he has experienced longstanding back pain.  Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  Importantly, however, the Veteran has not been afforded a VA examination of his spine.  Thus, there is insufficient competent medical evidence for VA to make a decision on his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Upon remand, a VA examination of the Veteran's spine should be scheduled.  The VA examination conducted pursuant to this Remand should include an opinion from the examiner as to the nature and etiology of the Veteran's current back disability-an opinion that addresses not only the Veteran's contentions but also the effect of the documented post-service injury on his current back condition.  

Further, in the July 2010 notice of disagreement, the Veteran indicated that he received treatment in Minneapolis for his back disability, but did not state whether his treatment was at a VA or non-VA facility.  In addition, he noted that he had received treatment at an Indian Health Service (IHS) facility in White Earth, Minnesota, since 1978; however, the records submitted by this facility date only from April 1997.  Because these records may be of use in deciding the claim, they should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, the Board notes that post-service treatment records from the Fargo, North Dakota VA Medical Center (VAMC) and the Bemidji, Minnesota VA Community Based Outpatient Clinic (CBOC) have been obtained.  The most recent records from these facilities are dated in December 2009.  It appears that the Veteran receives regular treatment from these facilities.  Thus, updated treatment records should be obtained on remand.  See 38 U.S.C.A. § 5103A(c) (West 2002) & Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, obtain records of post-service back treatment that the Veteran has received.  The Board is particularly interested in records of back treatment that the Veteran has received at the VA or non-VA medical facility in Minneapolis, Minnesota (as he referenced in his July 2010 notice of disagreement); at the White Earth (Minnesota) Indian Health Service facility from January 1978 to April 1997; and at the Fargo VAMC and the Bemidji CBOC since December 2009.  If any such referenced records are unavailable or do not exist, a negative response should be obtained and associated with the claims folder and the Veteran should be so notified.  All such referenced records that are available should be associated with the claims folder.  

2.  Then, accord the Veteran an appropriate VA examination to determine the nature and etiology of his back disorder(s).  The claims folder, including a copy of this Remand should be reviewed by the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the examination report.  All clinically indicated tests and studies should be conducted.  

All pertinent pathology should be annotated in the evaluation report.  For any spine disability diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service, is otherwise related to the Veteran's active duty.  In answering this question, the examiner should address:  (a) the documented post-service accident in which the Veteran slipped on ice in November 2000 and the effect (if any) of this accident on his current back condition and (b) the Veteran's competent and credible assertions regarding the in-service slip and fall and the frequency and severity of his back pain.  [In this regard, the examiner is advised that the Veteran is competent to report events that have occurred to him (e.g., an injury to his back during service) and symptoms (e.g., back pain) that he experiences.]  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his period of military service.  

If the examiner determines that he/she cannot provide an opinion on the issues without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  After the above has been completed, readjudicate the claim for service connection for a back disability.  If this issue continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for appellate review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2009).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

